Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All of the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “lower…upper” in the claims is used by the claim to intended to be a noun. The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frangione (20150173526) in view of Vann (3598278).
The Office notes the 112 rejections above.  Nevertheless to expedite prosecution for Applicant, the prior art discloses:
Regarding Claim 1, Frangione discloses a bowl (Abstract) comprising: a lower and an upper collectively defining an internal cavity that has a central axis (bowl 10 includes sidewall 12 integral with base 14 [lower] and lip 13 [upper] that define a cavity including central axis 'Y', Fig. 1, 2 and 3A); wherein the lower defines a closed base of the bowl and the upper defines an opening into the internal cavity (sidewall 12 integral with base 14 [lower] is closed and lip 13 [upper] defines an opening at lip edge 13c, Fig. 1, 2 and 3A); wherein the upper is integra! with the lower and transitions from the entire periphery of the lower toward the central axis (lip 13 [upper] transitions towards central axis 'Y' from integral engagement with sidewall 12 integral with base 14 [lower], Fig. 1, 2 and 3A), and, in a cross-section through the central axis dividing the bowl into two parts (a cross-section through central axis 'Y' divides bowl 10 into two mirrored portions of sidewall 12 integral with base 14 [lower] and lip 13 [upper], Fig. 3A [only one side shown]), the upper transitions as mirror images (Fig. 1 depicts the profile of the upper as consistent around the circumference of the bowl, therefore the upper transition comprises mirror images along a cross-section through the central axis) that terminates at an elevation above an origin of the upper (lip 13 [upper] terminates at lip edge 13c above proximal end 13a integral with upper section 12b [origin], Fig. 3A); wherein the origin is the point at which the lower ends and the upper begins (proximal end 13a integral with upper section 12b [origin] is a point where sidewall 12 integral with base 14 [lower] ends and lip 13 [upper] begins, Fig. 3A); and wherein the opening is large enough to receive a user's hand within the internal cavity (Fig. 3C depicts the radius between axis Y and lip edge 13c as being larger than the length of the handle of spoon 5) but Frangione fails to explicitly disclose wherein the upper transitions as mirror images shaped according to a linear function, a horizontal parabolic function, or a cubic function according to y= +ax3 that terminates at an elevation above an origin of the upper. Vann teaches a food dish (Col. 1, Lns. 55-60 & Figs. 1-3) comprising: a lower (plate 12, Col. 2, Lns. 35-36 & Fig. 3) and an upper (upper section 22, Col. 2, Lns 44-46 & Fig. 3) collectively defining an internal cavity that has a central axis (circular shaped upper section 22 integral with plate 12 defines a cavity including a central access, Figs. 1-3); wherein the upper transitions as mirror images (Figs. 1-3 depict the profile of the upper section 22 as consistent around the circumference) shaped according to a linear function (cross section of upper section 22 is linear, Fig. 3) that terminates at an elevation above an origin of the upper (upper end of upper section 22 terminates above the point where upper section meets plate edge 18 [origin], Fig. 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Frangione in view of Vann (by including the upper of Frangione to include the linear cross-section shaped upper as taught by Vann) to eliminate the concave portion of Frangione to allow the contents to be removed by a larger utensil such as a spatula.

 Regarding Claim 2, modified Frangione discloses the bowl as claimed in claim 1, and Frangione further discloses wherein the lower is only a flat base (base 14 [lower] is flat, Fig. 3A). 

Regarding Claim 3, modified Frangione discloses the bowl as claimed in claim 1, and Frangione further discloses wherein the lower has a flat base and an upward extending portion extending from the entire periphery of the flat base (sidewall 12 [upward extending portion] extends from periphery of flat base 14 [lower], Fig. 3A). 

Regarding Claim 4, modified Frangione discloses the bowl as claimed in claim 3, and Frangione further discloses wherein the upward extending portion diverges outward from the flat base to the origin of the upper (sidewall 12 [upward extending portion] extends outwardly from periphery of flat base 14 [lower] to upper section 12b integral with proximal end 13a [origin], Fig. 3A).

Regarding Claim 5, modified Frangione discloses the bowl as claimed in claim 1, but Frangione fails to explicitly disclose wherein the upper as the linear function begins with respect to the origin at an angle greater than zero degrees defined at a transverse plane to the central axis that is aligned with the origin and less than ninety degrees defined at a plane perpendicular to the transverse plane and positioned at the periphery of the lower. Vann teaches a food dish (Col. 1, Lns. 55-60 & Figs. 1-3) having an upper as the linear function begins with respect to the origin at an angle greater than zero degrees defined at a transverse plane to the central axis that is aligned with the origin (cross section of upper section 22 extends linearly from plate edge 18 [origin] at an angle greater than zero defined at a transverse plane to the central axis, Fig. 3) and less than ninety degrees defined at a plane perpendicular to the transverse plane and positioned at the periphery of the lower (cross section of upper section 22 extends linearly from plate edge 18 [origin] at an angle less than ninety degrees defined at a plane perpendicular to the transverse plane, Fig. 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Frangione in view of Vann (by including that the upper of Frangione to include a linear function that begins with respect to the origin as taught by Vann) to provide an upper inclination greater than zero degrees but less than 90 degrees in order to ensure access to the cavity but still retain foodstuffs.
Regarding Claim 6, modified Frangione discloses the bowl as claimed in claim 5, but Frangione fails to explicitly disclose wherein the angle with respect to the origin is in a range of 5 degrees and 85 degrees.  Vann teaches a food dish (Col. 1, Lns. 55-60 & Figs. 1-3) having angle with respect to the origin (upper section 22 extends linearly at an angle relative to plate edge 18 [origin], Fig. 3). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an angle in a range of 5 degrees and 85 degrees, since discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide sufficient inclination to retain foodstuffs. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the upper of Frangione to include an angle with respect to the origin as taught by Vann. The motivation would have been to provide an upper inclination within a range of 5 degrees and 85 degrees in order to retain foodstuffs and also access the cavity.

Regarding Claim 7, modified Frangione discloses the bowl as claimed in claim 5, but Frangione fails to explicitly disclose wherein the angle with respect to the origin is in a range of 10 degrees and 80 degrees. Vann teaches a food dish (Col. 1, Lns. 55-60 & Figs. 1-3) having angle with respect to the origin (upper section 22 extends linearly at an angle relative to plate edge 18 [origin], Fig. 3). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an angle in a range of 10 degrees and 80 degrees, since discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide sufficient inclination to retain foodstuffs. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the upper of Frangione to include an angle with respect to the origin as taught by Vann. The motivation would have been to provide an upper inclination within a smaller range of 10 degrees and 80 degrees in order to better retain foodstuffs and also access the cavity.

Regarding Claim 8, modified Frangione discloses the bowl as claimed in claim 1, and Frangione further discloses comprising an elevation of the upper (lip 13 [upper] terminates at lip edge 13c at an elevation above proximal end 13a integral with upper section 12b [origin], Fig. 3A) but Frangione fails to explicitly disclose wherein the elevation of the upper is in a range of 0.2 inches to 24 inches. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an elevation of the upper that is in a range of 0.2 inches to 24 inches, since discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide enough upper elevation to ensure foodstuffs are retained within the cavity.

Regarding Claim 9, modified Frangione discloses the bowl as claimed in claim 8, and Frangione further discloses comprising an elevation of the upper (lip 13 [upper] terminates at lip edge 13c at an elevation above proximal end 13a integral with upper section 12b [origin], Fig. 3A) but Frangione fails to explicitly disclose wherein the elevation of the upper is in a range of 0.5 inches to 12 inches. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an elevation of the upper that is in a range of 0.5 inches to 12 inches, since discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide smaller upper elevation to better ensure foodstuffs are retained within the cavity.

Regarding Claim 10, modified Frangione discloses the bow! as claimed in claim 1, and Frangione further discloses wherein, coincident with the cross-sectional through the central axis, the opening in the upper has a lineal distance, the lower has a width as measured as the periphery of the lower and a ratio width :lineal (cross-section through central axis 'Y' divides bowl 10 that includes lip 13 [upper] including an opening having a lineal distance and-base 14 [lower] including a peripheral width, ratio of width:lineal would be a positive number, Fig. 3A) but Frangione fails to explicitly disclose the ratio of the width:lineal distance is in a range of 1.5:1 to 24:1. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a ratio of the width: lineal distance that is in a range of 1.5:1 to 24:1, since discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide an upper opening smaller than the base to ensure foodstuffs are retained within the cavity.

Regarding Claim 11, modified Frangione discloses the bowi as claimed in claim 10, but Frangione fails to explicitly disclose wherein the ratio of the width:lineal distance is in a range of 1.5:1 to 8:1. It would have been obvious to one of ordifiary skill In the art at the time the invention was made to provide a ratio of the width:lineal distance that is in a range of 1.5:1 to 8:1, since discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide an upper opening closer in size to the base to better ensure foodstuffs are retained within the cavity.

Regarding Claim 12, modified Frangione discloses the bowi as claimed in claim 11, and Frangione further discloses comprising an elevation of the upper (lip 13 [upper] terminates at lip edge 13c at an elevation above proximal end 13a integral with upper section 12b {origin}, Fig. 3A) but Frangione fails to explicitly disclose wherein the elevation of the upper is in a range of 0.2 inches to 24 inches. It would have been obvious to one of ardinary skill in the art at the time the invention was made to provide an elevation of the upper that is in a range of 0.2 inches to 24 inches, since discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide enough upper elevation to ensure foodstuffs are retained within the cavity.

Regarding Claim 13, modified Frangione discloses the bowl as claimed in claim 1, and Frangione further discloses wherein the opening in the upper has the same geometric shape as defined by the periphery of the lower (lip 13 [upper] includes a circular geometric shaped opening as defined by the periphery of base 14 [lower], Fig. 3A).

Regarding Claim 16, modified Frangione discloses the bowl as claimed in claim 1, and Frangione further discloses wherein the upper - transitions as dual mirror images (Fig. 1 depicts the profile of the upper as consistent around the circumference of the bowl, therefore the upper transition comprises mirror images along a cross-section through the central axis) and the lower has an open center region
surrounded by the closed base of the lower (base 14 [lower] includes an open center defined by upper section 12b and a closed bottom, Fig. 1, 2 and 3A).

Regarding Claim 17, modified Frangione discloses the bowl as claimed in claim 1, and Frangione further discloses wherein the periphery of the lower is shaped as a circle, oval, square, rectangle, diamond, football, heart, hexagon, or octagon (periphery of base 14 [lower] is circular, Fig. 1, 2 and 3A).

Claim(s) 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view Tector (4225,052). 
Regarding Claim 14, modified Frangione discloses the bowl as claimed in claim 1, but Frangione fails to explicitly disclose wherein the bowl has a primary bow! and a secondary bowl; wherein the upper transitions as dual mirror images and defines the secondary bowl in the center of the primary bowl, thereby the primary bow! surrounds the secondary bowl Tector teaches an insulated food container (Abstract) having a bowl that has a primary bowl and a secondary bowl (food container 10 includes sections 58 [primary bowl] and section 57 [secondary bowl], Fig. 1, 3 and 4); wherein an upper transitions as dual mirror images and defines the secondary bowl in the center of the primary bowl, thereby the primary bowl surrounds the secondary bowl (cross-section, Fig. 3, includes dual mirror images of upper partitions 63 and 66 that define section 57 [secondary bowl] within sections 58 [primary bowl], Fig. 1, 3 and 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the upper of Frangione to include a primary bowl and a secondary bowl as taught Tector. The motivation would have been to provide multiple bowls in order to increase food storage within the same container.

Regarding Claim 15, modified Frangione discloses the bowl as claimed in claim 14, but Frangione fails to explicitly disclose wherein the primary bowl is toroidally-shaped. Tector teaches an insulated food container (Abstract) having a primary bowl is toroidally-shaped (sections 58 (primary bowl] is donut
shaped [toroidal], Fig. 1, 3 and 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the upper of Frangione to include a toroidally-shaped primary bowl as taught Tector. The motivation would have been to provide a compact means of surrounding the secondary bowl with the primary bowl.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735